Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1-7 objected to because of the following informalities: Claims 1-7 interchangeably use the term “upper mold” and “upper die”. Examiner is interpreting the claims such that they all recite “upper die”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Invalidation Unit – Claim 1, 2, 5
Determination Unit – Claim 2, 3, 4
Calculation Unit – Claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH10156595A, herein referred to as D1.
Regarding Claim 1, D1 discloses an optical safety device for a press brake (lightbeam-type safety device 7) comprising: a projector (light projector 7a) provided on one side in a length direction of an upper table in the press brake (press machine 1) for projecting a monitoring light directly under an upper die (upper die 5) and toward the other side in the length direction of the upper table; a photodetector (light receiver 7b) provided on the other side in the length direction of the upper table and having a plurality of light receiving element for outputting electric signals corresponding to amount of the monitoring light and receiving the monitoring light; and an invalidation unit (controller 8) for invalidating the photodetectors when a shadow of the upper die projected on the photodetector by the monitoring light extends to the photodetectors positioned in a vicinity of the upper die (See paragraphs [0003], [0004], [0024 ]-[0048], fig. 1-11) (See Para. 65).

Regarding Claim 2, D1 discloses the optical safety device for the press brake as claimed in claim 1, further comprising a determination unit for determining whether the shadow of the upper mold extends to the light receiving element located in the vicinity of the upper mold (See Para. 26, 31, 32, 35, 39), and the invalidation unit (controller 8) for invalidating the light receiving element when it is determined that the shadow of the upper mold extends to the light receiving element located in the vicinity of the upper mold [See Para. 24-25, 43, 44, 47, 48, fig. 4, 6, 7, 8) (See Para. 65).

Regarding Claim 3, D1 discloses the optical safety device for the press brake as claimed in claim 2, wherein the determination unit determines, based on a light receiving state of the light receiving element located in the vicinity of the upper mold (See Para. 26, 32, 35, 39), whether or not the shadow of the upper mold extends to the light receiving element located in the vicinity of the upper mold (See Para. 43-44, 47-48) (See Para. 65).

Regarding Claim 4, D1 discloses the optical safety device for the press brake as claimed in claim 2, wherein the optical safety device is provided with a calculation unit for calculating an amount of enlargement of the shadow of the upper mold (See Para. 35, 39), and the determination unit determines whether or not the shadow of the upper mold is enlarged to the light receiving element located in the vicinity of the upper mold based on the calculated amount of enlargement of the shadow of the upper mold (See Para. 43, 44, 47, 48) (See Fig. 4, 6, 7, 8) (See Para. 65).

Regarding Claim 5, D1 discloses the optical safety device for the press brake as claimed in claim 1, wherein the optical safety device is provided with a changeover switch (See Para. 5-6) for switching the light receiving element positioned in the vicinity of the upper die to an invalidated state, and the invalidating unit invalidates the light receiving element positioned in the vicinity of the upper die when the changeover switch is operated (See Para. 39).

Regarding Claim 6, D1 discloses a press brake (press machine 1) provided with one of the optical safety device (lightbeam-type safety device 7) for press brake claimed in claim 1 (See Claim 1 rejection).

Regarding Claim 7, D1 discloses an optical monitoring method, by using a light projector (light projector 7a) provided on one side in a length direction of an upper table in a press brake (press machine 1) for projecting monitoring light directly under an upper die (upper die 5) toward other side in the length direction of the upper table and a light receiving element (light receiver 7b) provided on the other side in the length direction of the upper table and receiving the monitoring light, for monitoring a presence or an absence of a foreign substance between the upper die and a lower die based on a light receiving states of the light receiving element in a photodetector (See Para. 3-4), comprising; a step of determining whether or not a shadow of the upper die due to the monitoring light projected on the light receiving element side is expanded to the light receiving element located in the nearest vicinity of the upper die, before the press brake starts a lowering operation of the upper table relative to the lower table in the press brake, and a step of invalidating the light receiving element when it is determined that the shadow of the upper mold extends to the light receiving element positioned nearest to the upper mold (See Para. 24-48) (See Para. 65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US5015840A – similar optical configuration.
US20080285842A1 – similar press brake configuration.
US20130201480A1 – similar optical configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725